DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Election/Restrictions
Applicant's election with traverse of species 1 (claims 1-13 and 16-27) in the reply filed on 09/13/2022 is acknowledged. The traversal is on the ground(s) that the application does not include a generic claim to a generic invention and claims to more than one patentably distinct species.  This is not found persuasive because even after looking at claim 5 and claim 14, the applicant is recited two different species in two different embodiments as recited in the requirement for restriction mailed on 07/13/2022 and what is recited in claim 5 is different from what is recited in claim 14.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: The applicant claims “the vehicle; event data” in line 8. The examiner believes this to be a typographical error and will treat it as “the vehicle event data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-27are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Claims 1 and 16 recite generating a road corridor, ingesting event data, tracking, with the data, the vehicle through the corridor, generating a segment event record and deleting the data.
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses a user mentally analyzing vehicle data and creating an event record based on the analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional element – a memory and a processor to perform the recited steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the additional limitations of “deleting the vehicle event data”, the examiner submits that this limitation is insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular deleting data is recited at a high level of generality and amounts to mere post solution activity of deleting data from memory. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of  deleting vehicle event data, the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of deleting data well-understood, routine, and conventional activities in how a computer operates or a RAM on a computer works. MPEP 2106.05(d)(II), and the cases cited therein, including Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicate that mere computer or generic computer function of data computation is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Accordingly, the claims are not patent eligible.
Dependent claims 2-13 and 17-27 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-13 and 17-27 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13, 16-19, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanami et al US 2016/0223344 A1 (hence Sanami).
In re claims 1 and 16, Sanami discloses a travel information recording system for associating travel information on a vehicle obtained immediately after travel through a branch location with an appropriate road segment (Abstract) and teaches the following:
generating a road corridor comprising at least three consecutive segments (Fig.2A, 2C, and Paragraphs 0032 and 0053);
ingesting vehicle event data (Paragraphs 0027 and 0076);
tracking, with the vehicle event data, a vehicle through one or more of the consecutive segments of the road corridor (Paragraphs 0027-0029, 0037, and 0076);
generating, for each of the one or more consecutive segments traversed by the vehicle, a segment event record comprising vehicle movement data derived from the vehicle event data (Paragraph 0027);
and deleting the vehicle event data after the segment event record is generated (Paragraph 0029)
In re claims 2 and 17, Sanami teaches the following:
a) identifying, from the vehicle event data, a qualifying data point for vehicle that has entered a first road segment (Paragraph 0029);
b) identifying a traversal start data point in a second consecutive road segment (Fig.2A-2H and Paragraph 0029);
c) tracking a plurality of data points in the second segment (Paragraphs 0027-0029, 0037, and 0076); 
d) identifying the first data point in a third consecutive road segment as a segment event calculation trigger data point for the second road segment (Paragraph 0029);
and e) generating the segment event record for the second road segment based on the plurality of data points from the second segment (Paragraph 0027)
In re claims 3 and 18, Sanami teaches the following:
repeating steps (a)-(e) for each of one or more subsequent road segments of the road corridor, where the segment event calculation trigger data point for a prior road segment acts as a qualifying data point for the subsequent road segment (Paragraphs 0019 and 0029)
In re claims 4 and 19, Sanami teaches the following:
wherein the vehicle movement data of the segment event record comprises speed data for the vehicle (Paragraph 0076)
In re claims 11 and 25, Sanami teaches the following:
wherein the system is configured to stop tracking the vehicle event data for a vehicle when an exception criterion is met (Paragraph 0027)
In re claims 12 and 26, Sanami teaches the following:
where the exception criterion comprises an exception criterion selected from the group of: a predetermined amount of time in which the system has not received vehicle event data for the tracked vehicle; a tracked vehicle returns to a previous segment; a vehicle engine on/off event (Paragraph 0027)
In re claims 13 and 27, Sanami teaches the following:
wherein the system is configured to: generate the segment event with an egress server; and output the generated segment event record via an egress interface of the egress server (Paragraph 0076)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanami in view of Kumar et al US 2017/0200331 A1 (hence Kumar).
In re claims 5 and 20, Sanami discloses the claimed invention as discussed with respect to claims 1 and 16 but doesn’t explicitly teach the following:
incrementing a speeding count for every data point where the vehicle event data shows the vehicle has gone above a speed threshold
Nevertheless, Kumar discloses devices and methods for vehicle speeding detection (Paragraph 0002) and teaches the following:
incrementing a speeding count for every data point where the vehicle event data shows the vehicle has gone above a speed threshold (Paragraphs 0078-0079)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sanami reference to include the feature of incrementing a count variable related to speed, as taught by Kumar, in order to increase the reliability of correctly detecting speeding events (Kumar, Paragraph 0089).

Claim(s) 6-10 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanami in view of Khokhlov et al US 2018/0293883 A1 (hence Khokhlov).
In re claim 6, Sanami discloses the claimed invention as discussed with respect to claim 1 but doesn’t explicitly teach the following:
wherein the vehicle movement data of the segment event record comprises a traversal time for the vehicle
Nevertheless, Khokhlov discloses methods and systems for generating traffic information to be used in the map applications executed on electronic devices (Paragraph 0002) and teaches the following:
wherein the vehicle movement data of the segment event record comprises a traversal time for the vehicle (Paragraphs 0014 and 0027)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sanami reference to include traversal time for a segment in the vehicle data, as taught by Khokhlov, in order to determine traffic conditions for each segment (Khokhlov, Paragraph 0014).
In re claims 7 and 21, Khokhlov teaches the following:
calculating a traversal time through the segment for the segment event record (Paragraph 0014)
In re claims 8 and 22, Khokhlov teaches the following:
wherein calculating the traversal time comprises subtracting a captured time stamp of the traversal start data point from a captured time stamp of the calculation triggering data point (Paragraph 0014)
In re claims 9 and 23, Khokhlov teaches the following:
wherein generating the segment event record comprises: calculating an average speed for the vehicle through the segment for the segment event record (Paragraph 0014)
In re claims 10 and 24, Khokhlov teaches the following:
wherein calculating the average speed comprises obtaining a traversal time and dividing a segment distance by the traversal time (Paragraph 0014)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al US 2021/0072147 A1 discloses dynamically selecting vehicles to perform road friction probing maneuvers and estimating road friction based on sensor data collected while a vehicle performs the road friction probing maneuvers.
Mubarek US 2020/0273328 A1 discloses combining discontinuous road closures detected in a road network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669